FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D19-1773
                 _____________________________

LEWIS FOSTER HOMES LLC aka
LEWIS FH LLC, Owned and
Operated by Lewis FH, LLC,

    Appellant,

    v.

AGENCY FOR PERSONS WITH
DISABILITIES,

    Appellee.
                 _____________________________


On appeal from a final order of the Agency for Persons with
Disabilities.
Tom Rankin, Deputy Director of Operations.

                         October 30, 2019


PER CURIAM.

     Appellant, Lewis Foster Homes LLC, appeals a final order
entered by Appellee, the Agency for Persons with Disabilities
(“Agency”), which revoked its license to operate its facility.
Appellant argues on appeal that the final order is not supported by
competent, substantial evidence.       However, as the Agency
contends, because Appellant did not request a hearing to respond
to the Agency’s complaint, its challenge to the facts alleged in the
complaint, which the Agency accepted in its final order, was
waived. See Trisha’s One Stop, Inc. v. Office of Fin. Regulation,
130 So. 3d 285, 287 (Fla. 1st DCA 2014) (explaining that when a
party fails to file a petition for a hearing in response to an
administrative complaint within the time allotted, the facts
alleged in the complaint are deemed the facts of the case and that
a party’s “failure to request a hearing [is] a ‘green light’ for [an]
agency to decide [a] case on the basis of the facts alleged in the
complaint, and to impose any appropriate penalty”); see also Fla.
Admin. Code R. 28-106.111(2) & (4) (providing that “persons
seeking a hearing on an agency decision which does or may
determine their substantial interests shall file a petition for
hearing with the agency within 21 days of receipt of written notice
of the decision” and “[a]ny person who receives written notice of an
agency decision and who fails to file a written request for a hearing
within 21 days waives the right to request a hearing on such
matters,” respectively); Wojnowski v. State, Office of Fin.
Regulation, 98 So. 3d 189, 191 (Fla. 1st DCA 2012) (holding that
the appellant, by failing to timely seek an administrative hearing
to challenge the facts supporting the appellee’s intended action,
waived any further opportunity to do so); Aleong v. State, Dep’t of
Bus. & Prof’l Regulation, 963 So. 2d 799, 801-02 (Fla. 4th DCA
2007) (upholding the Board of Veterinary Medicine’s order
granting the Department’s Motion for Waiver of Rights filed after
the appellant failed to make a timely request for a hearing to
dispute the Department’s allegations); Autoworld of Am. Corp. v.
Dep’t of Highway Safety, 754 So. 2d 76, 77 (Fla. 3d DCA 2000) (“In
order to challenge the factual basis of the complaint, it would have
been necessary for Autoworld to request a formal hearing under
subsection 120.57(1).”).

    Accordingly, we affirm the final order.

    AFFIRMED.

LEWIS, KELSEY, and JAY, JJ., concur.




                                 2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Justin R. Infurna, The Infurna Law Firm, Orlando, for Appellant.

Trevor Suter, Senior Attorney, Agency for Persons with
Disabilities, Tallahassee, for Appellee.




                               3